United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                         F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                        December 15, 2005
                                  FOR THE FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                                                                             Clerk


                                           No. 04-60779
                                         Summary Calendar



GREGORIO ANTONIO GOMEZ-VASQUEZ,


                                                         Petitioner,

                                                versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                         Respondent.

                         -------------------------------------------------------
                              Petition for Review of an Order of the
                                  Board of Immigration Appeals
                                       BIA No. A79 043 539
                         -------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

        Gregorio Antonio Gomez-Vasquez, a citizen of El Salvador, petitions this court to review

the decision of the Board of Immigration Appeals (BIA) dismissing the appeal of the denial of his

motion to reopen removal proceedings following an in abstentia order. The BIA ruled that the

Immigration Judge’s in abstentia order of removal was not in error. Gomez asserts that the



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Immigration Judge should have granted his motion for change of venue and that the BIA should have

found that the Immigration Judge abused his discretion in denying the motion. Gomez does not argue

against the in abstentia removal order or the denial of the motion to reopen. All of his arguments

focus on the change of venue issue only. He has failed to brief any issue from the BIA’s decision.

As such, Gomez has abandoned all of his claims on appeal. See Calderon-Ontiveros v. I.N.S., 809
F.2d 1050, 1052 (5th Cir. 1986). Accordingly, Gomez’s petition for review of the BIA’s decision

is DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2.




                                              -2-